     Case 4:20-cv-00162-WTM-CLR Document 17 Filed 03/23/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


HOWARD J. MILLER, II,

       Plaintiff,

V.                                                CASE NO. CV420-162


SANTANDER CONSUMER USA INC.,

       Defendant.




                                    ORDER


      Before    the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 11), to which plaintiff has filed objections

(Doc. 13). Plaintiff objects to the report and recommendation on

the grounds that Defendant's removal of this matter from the

Magistrate Court of Chatham County, Georgia, was untimely. (Doc.

13 at 3-4.) After a careful de novo review of the record, the Court

OVERRULES      Plaintiff's     objections   and   ADOPTS   the   Report   and

Recommendation (Doc. 13) as the Court's opinion in this case.

      As an initial matter. Defendant timely filed its notice of

removal in this Court. Under 28 U.S.C. § 1446(b)(2)(B), a defendant

has ^^30 days after receipt by or service on that defendant of the

initial pleading or summons . . . to file the notice of removal."

Defendant was served with the Summons and Complaint on June 22,

2020. (Doc. 1, Attach. 2 at 6.) Defendant filed the notice of
    Case 4:20-cv-00162-WTM-CLR Document 17 Filed 03/23/21 Page 2 of 2




removal in this Court on July 22, 2020, thirty days after Defendant

was served. (Doc. 1.)

     Additionally,     Plaintiff's     objections    do     not   include   an

explanation for his failure to timely respond to Defendant's motion

to dismiss or for his failure to otherwise prosecute this case.

Although   Plaintiff   filed   an   untimely     response    to   Defendant's

motion to dismiss, his response only argues that Defendant's notice

of removal was untimely. (Doc. 12.) Without more, the Court cannot

construe   Plaintiff's   response    as   an   opposition to      Defendant's

motion to dismiss. As a result. Defendants' Motion to Dismiss (Doc.

5) is GRANTED and Plaintiff's Complaint is DISMISSED.^ The Clerk

of Court is DIRECTED to CLOSE this case.


     SO ORDERED this           day of March 2021.



                                    WILLIAM T.      RE,
                                                 MOORE    «R.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA




1 Because the Court has granted Defendant's motion to dismiss,
Defendant's Motion to Strike Plaintiff's response (Doc. 15) is
DISMISSED AS MOOT.
